Case 1:20-cv-03489-SAG Document 1-2 Filed 12/01/20 Page 1 of 5




                   EXHIBIT 1
       Case 1:20-cv-03489-SAG Document 1-2 Filed 12/01/20 Page 2 of 5
                                                                                              Exhibit 37




From:               Jason
Sent:               Wednesday, February 3, 2010 6:49 PM EST
To:                 Sarah@postcardmania.com
Subject:            RE: email to our brokers




hey sarah, its been a while, i'm just checking in. We actually started a similar program with other
direct mail companies and its going really really well. I think now would be a really great time to
really get this going. let me know


From: Sarah Payson [mailto:Sarah@postcardmania.com]
Sent: Monday, September 28, 2009 11:07 AM
To: Jason
Subject: RE: email to our brokers

Hi Jason,


We played around with the design a bit and what we’re running into is that if we use 25-50% of
the card with All Star Title’s info, it makes it confusing for the person receiving the card as they
can’t tell who the advertisement is from. We came up with a mockup with a smaller All Star Title
logo so that it doesn’t totally distract from the mortgage company’s information. We also removed
your phone number because we don’t want people to call you instead of the mortgage company.
Let me know what you think.


Sarah Payson :: VP Business Development :: PostcardMania :: 800-628-1804

From: Jason [mailto:jason@allstartitleinc.com]
Sent: Tuesday, September 15, 2009 9:50 AM
To: Sarah Payson
Subject: RE: email to our brokers

yeah just the logo, our name, website, and phone number (use 1-800-580-0677), and "Closings
Anytime, Anywhere in all 50 States!"

Basically our section should be roughly equal to the % we're paying for. So for the 50% mock up,
our section should be close to 50% of the card, etc.


From: Sarah Payson [mailto:Sarah@postcardmania.com]
Sent: Monday, September 14, 2009 6:32 PM
To: Jason
Subject: RE: email to our brokers

Hey Jason,
      Case 1:20-cv-03489-SAG Document 1-2 Filed 12/01/20 Page 3 of 5




The only other thing is that I need to mock up for the landing page what the mail piece would look
like with your info on it. What info would you like on the mail piece? Your logo and what text?


Sarah Payson :: VP Business Development :: PostcardMania :: 800-628-1804

From: Jason [mailto:jason@allstartitleinc.com]
Sent: Friday, September 11, 2009 11:31 AM
To: Sarah Payson
Subject: RE: email to our brokers

hey, sorry I'm just getting back to you, I could've sworn I responded when you sent this last
week! sorry. anyway, my revisions are below. Also, I think it might be good to include some
information about us somewhere in there, I just didnt know where you wanted to put it. Some of
your clients might get this and think we can't handle their needs, so if we put something key
points about us, I think that might help:

You can get this info from our mailer we have with you also:

Nationwide Service
 - Closings in all 50 states
24/7 Closings
 - We literally go anywhere, anytime
All Loan types - FHA, VA, Streamlines, Conventional
Application signings
On-Staff Attorneys


Let me know what you think and if you can send me a revision when you get it all together!
Thanks a lot



From: Sarah Payson [mailto:sarah@postcardmania.com]
Sent: Friday, September 04, 2009 3:23 PM
To: Jason
Subject: email to our brokers

Hi Jason,

Joy and I got together and here is what we came up with to find mortgage
brokers for you to jv with on their marketing.

Let me know what you think!

Best,
Sarah Payson
PostcardMania
2005 Inc 500 Company
     Case 1:20-cv-03489-SAG Document 1-2 Filed 12/01/20 Page 4 of 5



sarah@postcardmania.com
800-628-1804 ext. 333

Email
Subject: All Star Title is not stupid but…

Hi First name,

All Star Title is not stupid but… they are giving away marketing dollars to
mortgage brokers like you.

Here are the details. All Star Title wants new clients and wants to gain more
exposure , and in order to do that they are offering to pay part of
your joint postcard marketing cost, up to 50 % . In exchange for them covering
part of the marketing expense, they ask that you include their logo and some
basic information about them on your postcard. In exchange for All Star Title's
marketing dollars, we at PostcardMania ask that you would send them all your title orders from
these mailers.
If you’re open to the idea of using someone new for your title needs , and you are
interested in having All Star Title cover up to half of your postcard marketing
expense, please click here for more information: landingpage link

Best,
Joy signature

Landing Page:
The amount of co-op dollars you can get depends on the amount of space
provided for a bit of information about All Star Title on your card. [we will show
two cards – one that gets 25% and one gets 50%]

Apply here for All Star Title to cover up to 50% of your postcard marketing costs:

Name
Company Name
Address
City State Zip
Phone
Email
Website

How many loans have you closed in the last 6 months?
Are you open to the idea of using a new title company ?
What is important to you when choosing a title company?
Are you doing any marketing now? If so, please describe:

Submit
    Case 1:20-cv-03489-SAG Document 1-2 Filed 12/01/20 Page 5 of 5



Thank you! Someone will be in touch within a couple of days to discuss the
program with you.
